                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-635-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )         ORDER
                                                       )
 APPROX. $2,209 IN UNITED STATES                       )
 CURRENCY; and APPROX. $50,000 IN                      )
 FUNDS,                                                )
                                                       )
                Defendants,                            )
                                                       )
                                                       )
 THUY TIEN LUON,                                       )
                                                       )
                Claimant.                              )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Modify

Pretrial Order And Case Management Plan” (Document No. 11) filed January 31, 2020. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion, the record, the consent

of the United States and Claimant, and applicable authority, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Modify Pretrial

Order And Case Management Plan” (Document No. 11) is GRANTED. The parties will not be

required to participate in Alternative Dispute Resolution (“ADR”), and the deadline for discovery

completion is extended to May 29, 2020.

         SO ORDERED.
                                      Signed: January 31, 2020
